UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 16-1769


ROBERT HOROWITZ; CATHY HOROWITZ,

               Plaintiffs - Appellants,

          v.

FEDERAL INSURANCE COMPANY, d/b/a Chubb & Son, a division of
Federal Insurance Company,

               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-01959-DKC)


Submitted: February 28, 2017              Decided:   March 10, 2017


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Lopatto III, Washington, D.C., for Appellant.    Eric
Hemmendinger, SHAWE & ROSENTHAL LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Plaintiffs      Robert      Horowitz            and    Cathy       Horowitz     commenced

this     action     against       Federal          Insurance          Company       (“Federal”),

alleging     that     Federal          violated         the        Maryland     Consumer        Debt

Collection     Act,       Md.   Code        Ann.,       Com.       Law    §§ 14-201     to      -204

(LexisNexis 2013) (MCDCA), and the Maryland Collection Agency

Licensing     Act,        Md.   Code        Ann.,      Bus.        Reg.    §§ 7-101     to      -502

(LexisNexis 2015) (MCALA), by funding a state court action for

unpaid      legal     fees      brought        against         the        Horowitzes       by    the

Horowitzes’         former      counsel.               The     district        court       granted

Federal’s motion to dismiss the complaint, and we affirm.

       We review de novo a district court’s ruling on a Fed. R.

Civ.   P.    12(b)(6)        motion      to    dismiss,            taking     the    complaint’s

factual      allegations          as        true       and     drawing        all     reasonable

inferences     in    the     plaintiffs’           favor.           Harbout    v.    PPE     Casino

Resorts Md., LLC, 820 F.3d 655, 658 (4th Cir. 2016).                                 To survive

a motion to dismiss, a complaint must contain sufficient facts

to state a claim that is plausible on its face.                               Bell Atl. Corp.

v.   Twombly,       550 U.S. 544,        570      (2007).            “The     plausibility

standard is not akin to a probability requirement, but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”          Ashcroft         v.     Iqbal,         556 U.S. 662,     678     (2009)

(internal quotation marks omitted).



                                                   2
       To state a cause of action under the MCDCA, the Horowitzes

were required to assert that Federal was a collector—that is, “a

person   collecting       or    attempting      to     collect    an    alleged   debt

arising out of a consumer transaction.”                  Md. Code Ann., Com. Law

§ 14-201(b).       To state a claim under the MCALA, the Horowitzes

had to allege that Federal was a collection agency—that is, “a

person who engages directly or indirectly in the business of

collecting for, or soliciting from another, a consumer claim.”

Md. Code Ann., Bus. Reg. § 7-101(c)(1)(i) (LexisNexis 2015).

The Horowitzes failed on both fronts.                    Although the complaint

insinuated      that    someone    other     than    Selzer      paid   for    Selzer’s

legal representation, it fell short of plausibly asserting that

Federal here acted as a collector or a collection agency as

defined by the state statutes in Maryland.                    Iqbal, 556 U.S. at

678.

       Accordingly, we affirm the district court’s dismissal of

the complaint.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and     argument     would    not   aid      the   decisional

process.



                                                                               AFFIRMED




                                           3